     Case 1:20-cv-04852-MHC-AJB Document 1 Filed 12/01/20 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

Mary Baratta,                                )
                                             )
       Plaintiff,                            )       Civil Action File No.:
                                             )
v.                                           )
                                             )
Credit Systems, International,               )       COMPLAINT WITH
Inc.,                                        )      JURY TRIAL DEMAND
                                             )
       Defendant.                            )




                            PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. 1692 et seq. and the Georgia Fair Business Practices Act,

(GFBPA) O.C.G.A. 10-1-390 et seq.

                                        PARTIES

      1.     Plaintiff, Mary Baratta, is a natural person who resides in Hall County,

Georgia.



                                         1
      Case 1:20-cv-04852-MHC-AJB Document 1 Filed 12/01/20 Page 2 of 12




      2.     Defendant, Credit Systems International, Inc., is a corporation formed

under the laws of the State of Texas. It does business in and is registered in Georgia.

Defendant may be served with process via its registered agent, Corporation Service

Company, 40 Technology Parkway South, Suite 300, Norcross, GA 30092.

                              JURISDICTION AND VENUE

      3.     This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

      4.     This Court has personal jurisdiction over Defendant because, inter alia,

Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

      5.     Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

      6.     Pursuant to LR 3.1B(3), venue is proper in Atlanta Division because

the Defendant maintains a registered agent in Gwinnett County which is in the

Atlanta Division.




                                          2
      Case 1:20-cv-04852-MHC-AJB Document 1 Filed 12/01/20 Page 3 of 12




                            FACTUAL ALLEGATIONS

         7.    Plaintiff is allegedly obligated to pay a consumer debt arising out of an

emergency room visit in 2015 and is therefore, a “consumer”, as that term is defined

by 15 U.S.C. § 1692a(3).

         8.    Defendant’s principal business is the collection of consumer accounts

for its commercial benefit. Defendant regularly collects, or attempts to collect,

directly or indirectly, debts owed or due, or asserted to be owed or due, to a third

party.

         9.    Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

         10.   Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

         11.   Defendant is, therefore, a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).

         12.   Plaintiff attempted to get her financial affairs by contacting her

creditors and gathering information so she could prioritize her payments to creditors

in order to get out of debt and raise her credit score.

         13.   In November of 2020, Plaintiff spoke to Defendant via telephone

regarding her account.

                                            3
      Case 1:20-cv-04852-MHC-AJB Document 1 Filed 12/01/20 Page 4 of 12




      14.    During the course of the call, Defendant told Plaintiff that the account

would stay on Plaintiff’s credit report unless it was paid off.

      15.    Credit reporting by the Defendant is governed by the Fair Credit

Reporting Act, 15 U.S.C. § 1681 et seq. (the FCRA).

      16.    The FCRA mandates that consumer credit information may be reported

for only seven (7) years from the date of first delinquency. 15 U.S.C. § 1681c(a)(4).

      17.    Defendant’s statement that Plaintiff would have to pay the account for

the account to be deleted from Plaintiff’s credit report was a false, deceptive, and

misleading communication which implied that the account would stay longer than

the seven years allowed by the FCRA.

      18.    Defendant’s statement that Plaintiff would have to pay the balance of

the account for the account to be deleted from Plaintiff’s credit report was a false,

deceptive, and misleading communication which threatened to report the account for

longer than the seven years allowed by the FCRA.

      19.    Defendant’s representations were designed to mislead Plaintiff to

believe that she needed to pay the accounts in full in order to have her credit report

updated.




                                           4
      Case 1:20-cv-04852-MHC-AJB Document 1 Filed 12/01/20 Page 5 of 12




       20.    The account from 2015 would be removed by law by 2022, but

Defendant’s statements confused Plaintiff by making her believe the account would

stay indefinitely until it was paid off.

       21.    Defendant’s conduct contained communications which were false,

misleading, and deceptive in connection with the collection of a debt.

       22.    Plaintiff was misled by Defendant’s false statements.

       23.    Plaintiff suffered anxiety and worry that her debt would stay on her

credit report until he paid it off entirely.

       24.    Plaintiff suffered anxiety and worry as a direct result of Defendant’s

false statements.

       25.    Plaintiff took time out of her day to seek legal counsel as to whether the

statements made by Defendant were true.

       26.    Defendant’s misinformation about the credit reporting interfered with

Plaintiff’s ability to organize her financial affairs.

                                 INJURIES-IN-FACT

       27.    The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health, Inc.,

                                               5
      Case 1:20-cv-04852-MHC-AJB Document 1 Filed 12/01/20 Page 6 of 12




654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir.

2016).

      28.    An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      29.    Violation of statutory rights are not a “hypothetical or uncertain” injury,

but one “that Congress has elevated to the status of a legally cognizable injury

through the FDCPA.” McCamis, at 4, citing Church, at 3.

      30.    Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt.

      31.    Defendants acts and omissions caused particularized harm to the

Plaintiff in that she suffered worry and anxiety that these debts would remain on her

credit report forever if she did not pay them off, and took time to discuss her debt

with counsel in response to the false statements.

      32.    Accordingly, through the suffering of actual damages and a violation

of Plaintiffs’ statutorily created rights under the FDCPA, Plaintiffs have suffered an

injury-in-fact sufficient to establish Article III standing.




                                            6
       Case 1:20-cv-04852-MHC-AJB Document 1 Filed 12/01/20 Page 7 of 12




                                     DAMAGES

       33.   As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:

       a.)   Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

       b.)   Uncompensated time expended away from work and/or activities of

daily living, to confer with counsel regarding the Defendant's collection efforts;

and,

       c.)   Anxiety and worry due to concerns that she might suffer negative

credit reporting until the debt was paid off entirely.

                               CAUSES OF ACTION

                                      COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                               15 U.S.C. § 1692 et seq.

       34.   Plaintiff incorporates by reference paragraphs 1 through 33 as though

fully stated herein.

Violations of 15 U.SC. § 1692e and its subparts

       35.   15 U.S.C. §•1692e specifically prohibits the use of any false, deceptive,

or misleading representations or means in connection with the collection of any debt.

                                           7
     Case 1:20-cv-04852-MHC-AJB Document 1 Filed 12/01/20 Page 8 of 12




      36.    The use of “or” in § 1692e means a representation violates the FDCPA

if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674 F.3d 1238,

1241 (11th Cir. 2012).

      37.    The standard in determining the nature of any such representation is

that of the “least sophisticated consumer.” Its purpose is to protect "naive

consumers" with a minimal understanding of personal finance and debt

collection. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir. 2010).

      38.    Moreover, the least sophisticated consumer is not to be held to the same

standard as a reasonably prudent consumer. The least sophisticated consumer,

though not unreasonable, is "ignorant" and "unthinking," "gullible," and of "below-

average sophistication or intelligence," Pinson v. JPMorgan Chase Bank, Nat'l

Ass'n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at 12-13 (11th Cir. Nov. 12,

2019), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2nd Cir. 1993).

      39.    A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive.

      40.    Defendant’s statements were false and misleading statements about the

legal requirements to remove negative accounts from credit reports after seven years.




                                          8
      Case 1:20-cv-04852-MHC-AJB Document 1 Filed 12/01/20 Page 9 of 12




      41.    Defendant’s statements were threats to take action which it had no legal

right to do, which is report a debt for longer than seven years.

      42.    Defendant’s statements were false and misleading statements about the

legal requirements to update information to maintain accuracy in the information

defendant reports to credit bureaus.

      43.    Defendant’s false statements about the credit reporting of Plaintiff’s

debt caused Plaintiff anxiety and worry and required Plaintiff to seek legal counsel

about Defendant’s false statements.

      44.    Defendant’s communications were in violation of 15 U.S.C. §§ 1692e,

e(2)(A), e(5), e(8), and e(10) among others.

      45.    As a result of Defendant’s violations of the FDCPA, Defendant is liable

to Plaintiffs for actual damages as described herein, statutory damages in the amount

of $1,000.00, costs of this action and reasonable attorney’s fees as determined by the

Court as mandated by 15 U.S.C. § 1692k.

                                       COUNT II

  VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES ACT

                            O.C.G.A. § 10-1-390, et seq.

      46.    Plaintiff incorporates by reference paragraphs 1 through 45 as though

fully stated herein.

                                          9
     Case 1:20-cv-04852-MHC-AJB Document 1 Filed 12/01/20 Page 10 of 12




      47.    O.C.G.A. § 10-1-390 et seq. is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

      48.    The purpose of the GFBPA, is to protect consumers from unfair and/or

deceptive practices in the conduct of any trade or commerce in part or wholly in the

state. O.C.G.A. § 10-1-391.

      49.    O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15 U.S.C.

§ 45(a)(1), which implements the FDCPA.

      50.    O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair and/or

deceptive business practices.

      51.    Defendant intentionally engaged in unfair and deceptive business

practices, as set forth herein, in an effort to collect a consumer debt.

      52.    Defendant’s conduct has implications for the consuming public in

general.

      53.    Defendant’s conduct negatively impacts the consumer marketplace.

      54.    Collecting a debt incurred during a consumer transaction could harm

the general consuming public if conducted via deceptive acts or practices and clearly

falls within the parameters of the GFBPA. Thus, a violation of the FDCPA




                                          10
       Case 1:20-cv-04852-MHC-AJB Document 1 Filed 12/01/20 Page 11 of 12




constitutes a violation of the GFBPA. See 1st Nationwide Collection Agency, Inc. v.

Werner, 288 Ga. App. 457, 459 (2007).

        55.    Upon information and belief, Defendant does not maintain a place of

business in Georgia and has no assets in Georgia, thus relieving Plaintiffs of the

Notice and Demand requirements of O.C.G.A. § 10-1-399(b).

        56.    As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiff is entitled to recover general damages pursuant to O.C.G.A. § 10-1-399(a).

        57.    As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover exemplary damages pursuant to O.C.G.A. §

10-1-399(a).

        58.    As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover treble damages pursuant to O.C.G.A. § 10-1-

399(c).

        59.    Plaintiff is entitled to recover reasonable attorney’s fees and expenses

of litigation pursuant to O.C.G.A. § 10-1-399(d).

                                       TRIAL BY JURY

        60.    Plaintiff is entitled to and hereby requests a trial by jury.

        WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

                                            11
      Case 1:20-cv-04852-MHC-AJB Document 1 Filed 12/01/20 Page 12 of 12




a.)    Plaintiff’s actual damages;

b.)    Statutory damages pursuant to 15 U.S.C. § 1692k;

c.)    Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k

d.)    General, exemplary, and treble damages pursuant to O.C.G.A. § 10-1-399(a)

       & (c);

e.)    Reasonable attorney’s fees and costs pursuant to O.C.G.A. § 10-1-399(d);

       and

f.)    Such other and further relief as may be just and proper.

       Respectfully submitted this 30th day of November, 2020.


                                      BERRY & ASSOCIATES
                                       /s/ Matthew T. Berry
                                       Matthew T. Berry
                                       Georgia Bar No.: 055663
                                       matt@mattberry.com
                                       2751 Buford Highway, Suite 600
                                       Atlanta, GA 30324


                                       /s/ Chris Armor
                                       Christopher N. Armor
                                       Georgia Bar No. 614061
                                       P.O. Box 451328
                                       Atlanta, GA 31145
                                       Phone 470-990-2568
                                       Fax 404-592-6102
                                       chris.armor@armorlaw.com
                                       Plaintiff’s Attorneys

                                         12
